This was an action of trespass brought by the mortgagee of certain premises for the removal of buildings therefrom. The cause having been called for trial, the counsel for the plaintiff stated, that he had but just learned that he was unable to prove that the plaintiff had possession of the premises at the time of the alleged removal, or that his title under the mortgage had been perfected by foreclosure, and, therefore, as he could not maintain trespass for the damage, asked leave to amend the pleadings by substituting an action of trover in its place. But the Court being of opinion that they were not authorized to make the substitution requested, the plaintiff discontinued the action.